PER CURIAM.
It appearing that the conduct complained of by appellant was properly held to be a discretionary function by the trial court, the waiver of sovereign immunity provided *264for by Section 768.15, Florida Statutes, F. S.A., does not obtain inasmuch as appellee was at the time of the conduct complained of performing a discretionary function which is made an exception to the said statutory waiver of immunity. Accordingly, the judgment dismissing the complaint for damages, which is the subject matter of review herein, is affirmed.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.